Citation Nr: 0925515	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  05-29 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of neck 
injury.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran had active service from October 1969 to October 
1973 and from January 1975 to January 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

When this case was previously before the Board, in June 2008, 
there were five claims on appeal - entitlement to a rating in 
excess of 10 percent for residuals of left knee injury with 
traumatic arthritis, postoperative reconstructive surgery, 
prior to January 25, 2007, and a rating in excess of 20 
percent from January 25, 2007, as well as service connection 
for residuals of neck injury, service connection for 
hypertension, and service connection for dental trauma.  The 
Board denied the increased rating claims as well as the claim 
for service connection for dental trauma and remanded the 
neck injury and hypertension claims for additional 
development.  The requested development having been 
accomplished, the case has been returned to the Board.


FINDINGS OF FACT

1.  There is no evidence of a cervical spine disorder 
(claimed as residuals of a neck injury) during service or of 
arthritis of the cervical spine within one year after service 
and there is no medical evidence of a link between the 
Veteran's current cervical spine disorder and his period of 
active military service.

2.  The evidence of record does not demonstrate that 
hypertension was noted upon enlistment examination and clear 
and unmistakable evidence that hypertension existed prior to 
service has not been submitted; the persuasive medical 
evidence shows the Veteran's hypertension was manifest and 
became more severe during active service.


CONCLUSIONS OF LAW

1.  Residuals of a neck injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Hypertension was incurred in the Veteran's active duty 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

Given the grant of service connection for hypertension, the 
Board need not undertake a thorough analysis as to whether 
the Veterans Claims Assistance Act of 2000 (VCAA) has been 
complied with as any error is harmless.  The Board must, 
however, undertake a thorough analysis as to whether the VCAA 
has been complied with, with regard to the claim of service 
connection for residuals of a neck injury; this discussion  
follows.

As provided by the VCAA, VA has duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

When, however, for whatever reason, there was no or 
inadequate pre-decisional VCAA notice, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) recently held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Mayfield IV).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).

Here, letters dated in September 2005 and October 2005 and 
provided to the appellant prior to the December 2005 rating 
decision on appeal satisfied the VCAA's duty to notify 
provisions as these letters discussed the requirements for 
establishing the Veteran's entitlement to service connection 
for his claimed disorders.

It is noted that the Veteran was provided notice about 
evidence needed to evaluate disabilities and determine the 
beginning date of any payment to which he may be entitled by 
letter dated in March 2006, subsequent to the December 2005 
rating decision on appeal.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  See also, Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Although this letter was 
sent subsequent to the rating decision on appeal, this timing 
error was "cured" by the January 2007 statement of the case 
and December 2007 supplemental statements of the case.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

The Board also concludes that VA's duty to assist has been 
satisfied.

The Veteran's service and VA treatment records as well as his 
written communications are in the file, he has been afforded 
VA examinations in connection with his claims and he provided 
hearing testimony at a hearing before a hearing officer at 
the RO.  As there is no indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.

Finally, it is noted that the Board has thoroughly reviewed 
all the evidence in the Veteran's claims folder.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the evidence submitted by the Veteran or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, with respect 
to each claim.  The Veteran must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

Service Connection

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service or for 
aggravation of a pre-existing condition during service beyond 
its natural progression.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.306.  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal 
Circuit Court has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between his/her service and the disability.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection for certain diseases, such as arthritis 
and hypertension, may also be established on a presumptive 
basis by showing that such a disease manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the later is a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert  
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Neck Injury

Through his written communications and hearing testimony, the 
Veteran maintains that his current cervical spine disorder is 
the result of neck injury sustained in connection with 
several different incidents during his period of active duty 
service.  Specifically, he claims that he sustained neck 
injury in July 1978 when a tractor rolled over and landed on 
top of him, in 1984 when he rolled under an aircraft and 
pinched a nerve in his back and neck, and in 1988 when he had 
a motor vehicle accident in which he turned his truck over 
and was put in a neck brace.  He asserts that he experienced 
neck pain in service, has continued to experience neck pain 
since separation from service, and in March 2005 was told by 
his physician that his neck disorder had to be caused by an 
older accident.  

There is no disputing that the Veteran currently has a 
cervical spine disorder, thereby satisfying the first element 
of service connection.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (indicating service connection presupposes a current 
diagnosis of the condition claimed).  Concerning this, a 
March 2005 VA treatment report notes that the Veteran 
complained of pain in the back of his neck for the past 4 to 
5 months.  He did not recall any injury.  On X-ray 
examination, C1 to C7 was visualized and showed anterior 
subluxation of C5 on C6 with widening of interspinous 
distance.  The examiner questioned if the Veteran had a prior 
injury and, upon speaking with the Veteran, noted that the 
Veteran recalled trauma from rolling under an aircraft.  It 
was further noted that the Veteran reported a motor vehicle 
accident in 1989 and thought that he injured his neck at the 
time.  An August 2005 report of X-ray study, in pertinent 
part, includes an impression of moderately severe 
degenerative joint disease of the cervical spine.  Similarly, 
a September 2005 VA treatment report notes the Veteran's 
recollection of chronic neck pain which has been getting 
progressively worse since 1980 and an impression of chronic 
neck pain, degenerative joint disease, and degenerative disc 
disease of the cervical spine.  Most recently, the September 
2008 report of VA spine examination notes an impression of 
multilevel cervical spondylosis and degenerative disc 
disease.  

Thus, the determinative issue is whether this current 
cervical spine disorder is somehow attributable to the 
Veteran's military service.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See also 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Upon review of the evidence of record, however, service 
connection for a cervical spine disorder is not warranted.

Prior to the March 2003 initial post service finding of 
cervical spine pathology, the medical evidence of record is 
silent with respect to complaints or findings referable to 
neck impairment.  

Specifically, although the tractor accident, injury while 
working on the flight line, and motor vehicle accident 
reported by the Veteran are confirmed by the service 
treatment records as well as private medical records in 
connection with the May 1988 automobile accident, these 
records are silent with respect to complaints of or treatment 
for a neck disorder.  In this regard, it is noted that 
service treatment records confirm complaints of and treatment 
for low back pain as well as findings of herniated disc; 
however, there is no mention of neck impairment.  
Significantly, an August 1990 Medical Board Report notes that 
the Veteran came in for evaluation of an ACL (anterior 
cruciate ligament) injury and a back injury prior to his 
separation from the Navy.  This report includes the Veteran's 
history of complaints and treatment for low back injury; 
however, there is no reference to the cervical spine.  Thus, 
his service treatment records, as a whole, provide evidence 
against a finding for a chronic cervical spine disorder 
during service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. 
App. 494-97.

Similarly, post service treatment records prior to March 
2005, which include VA examination reports dated in July 1991 
and October 1996 as well as an abundant number of outpatient 
treatment reports, are negative for cervical spine complaints 
or findings.  In addition, although a March 2005 VA treatment 
report includes the question of whether the Veteran had a 
prior injury (the Veteran's contention that he has been told 
by his physician that his neck disorder had to be caused by 
an older accident seems to be based on this examination 
report), the competent evidence of record does not include 
any objective evidence of a neck disorder prior to March 
2005.  

The September 2008 report of VA examination reflects 
extensive and detailed review of the Veteran's medical 
history, to include the three incidents during which he 
contends he sustained cervical spine injuries as well as his 
service and post service treatment reports.  Based upon this 
thorough review of the Veteran's medical history, the 
examiner provided the following opinion:  

Based upon the available evidence of record, there 
is X-ray evidence of multilevel cervical 
spondylosis with degenerative disk disease.  Some 
of these findings could possibly be post-traumatic 
in nature with superimposed widespread degenerative 
changes.  In addition, some of these changes could 
also be congenital in nature with superimposed 
degenerative changes.  I have performed an 
extensive review of his records.  I can find 
absolutely no mention or indication of any 
documentation which supports that there was any 
neck injury or problems before 2005 when he was 
seen in the VA clinic.  I can find no evidence of 
any chronicity or continuity of care over the years 
regarding a neck condition.  Based upon the 
evidence of record (or absence thereof) I can only 
opine that it is not as likely as not that his 
present neck condition is the direct and proximate 
result of any incident or occurrence in the 
military.  To opine otherwise, in the absence of 
such documentation in the evidence of record, would 
be resorting to mere speculation.  

Upon consideration of the foregoing, the Board finds that the 
evidence as a whole does not show continuity of cervical 
spine symptomatology since service.  38 C.F.R. § 3.303(b).  
In making this determination, the Board acknowledges the 
Veteran's contention that he has continued to experience neck 
impairment since service.  However, as noted above, his 
initial post-service finding of neck impairment was in 2005, 
approximately 14 years after his discharge from active duty 
service.

In this regard, it is noted that the Veteran is competent to 
report neck pain from the time of his military service.  
Layno v. Brown, 6 Vet. App. 465 (1994); see also 38 C.F.R. 
§ 3.159(a)(2).

Once evidence is determined to be competent, however, the 
Board must determine whether this evidence is also credible.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 
Layno, supra (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted")).  

Here, the Veteran's lay contentions of persistent symptoms 
since service are outweighed by the post-service medical 
record which, as a whole, indicates he did not have 
complaints or receive treatment for neck pain until 
approximately 14 years after his discharge from service.  The 
Court has indicated that the normal medical findings at the 
time of separation from service, as well as the absence of 
any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
[affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of the claimed 
condition]; see also Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) [a prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability].  

The Board affords the Veteran's lay statements less probative 
weight in light of the lack of corroborating medical evidence 
upon discharge from service and thereafter.  Simply put, his 
lay contentions regarding his neck symptomatology are 
outweighed by the available medical evidence.

Finally, and most importantly, the competent evidence of 
record provides evidence against a finding of a nexus (i.e., 
link) between the Veteran's current neck disorder and his 
period of active service.  Boyer, 210 F.3d at 1353; Maggitt, 
202 F.3d at 1375.  In particular, the September 2008 VA 
examiner concluded that, based on an extensive review of the 
Veteran's claims file and medical records, it is not as 
likely as not that his present neck condition is the direct 
and proximate result of any incident or occurrence in the 
military.  

In this regard, it is further noted that, since there is no 
objective indication of arthritis within one year after 
service, the Veteran is not entitled to application of the 
presumptive provisions either.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Arthritis, 
incidentally, must be objectively confirmed by X-ray.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

In conclusion, the Board finds that service connection for 
residuals of a neck injury is not warranted.  While the 
Veteran currently has multilevel cervical spondylosis and 
degenerative disc disease, there is no competent medical 
evidence it is related to service.  Service treatment records 
are silent for any complaints or findings of a neck disorder 
and the first indication of cervical spine pathology in the 
record is over 14 years after service discharge.  
Furthermore, there is no opinion which provides a nexus 
between service and the current cervical spine disorder.  
Thus, the criteria for service connection for residuals of a 
neck injury is not met.

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise (i.e., about evenly balanced for and 
against the claim), with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Here, for the 
reasons and bases mentioned, the preponderance of the 
evidence is against the Veteran's claim for service 
connection for residuals of a neck injury; thus, there is no 
reasonable doubt to resolve in his favor.  38 C.F.R. § 3.102.

Hypertension

As note above, the first requirement for any service 
connection claim is the  existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  The 
evidence of record, to include an October 2008 report of VA 
examination, reflects findings of and treatment for 
hypertension.  Accordingly, the evidence indeed shows a 
current disability.

The second requirement for service connection is evidence of 
in-service incurrence of an injury or disease.  The service 
treatment records show findings of elevated blood pressure 
readings.  These records include elevated blood pressure 
readings on enlistment examination in October 1974 (the 
Veteran's second period of service), an October 1985 
diagnosis of "rule out hypertension," a November 1985 
follow-up report which notes an impression of borderline 
hypertension secondary to mild obesity, and a November 1990 
Report of Medical History which shows a history of high or 
low blood pressure and a comment that the hypertension had 
decreased since weight loss.  However, service treatment 
records do not include a diagnosis of essential hypertension.  

The third requirement for establishing service connection is 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  To fulfill the 
burden of proof for service connection, the medical evidence 
must demonstrate that the current disability was at least as 
likely as not (a 50 percent probability) caused by, or a 
result of the claimed in-service injury or disease.  

Clear and unmistakable evidence that the disability existed 
prior to service and was not aggravated by service will rebut 
the presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 
3-2003.  A pre-existing disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

The Veteran's October 1974 enlistment examination report does 
not include a notation of hypertension; thus, he is presumed 
to have entered service in sound condition.  38 U.S.C.A. 
§§ 1111, 1132; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  
The presumption of soundness has attached, therefore, VA 
holds the burden of proving by clear and unmistakable 
evidence that both (1) the Veteran's disease or injury pre-
existed service and (2) that such disease or injury was not 
aggravated by service.  VAOGCPREC 3-2003.

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable."  
Cotant v. West, 17 Vet. App. 116, 131 (2003).

Concerning clear and unmistakable evidence that the disease 
or injury was not aggravated by service, the second step 
necessary to rebut the presumption of soundness, a lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004); 38 U.S.C.A. § 1153.

There is no competent medical evidence dated prior to the 
October 1974 enlistment examination which reflects elevated 
blood pressure.  By "competent medical evidence" is meant 
in part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  
The Veteran has testified that his blood pressure was 
elevated and tested numerous times during service and that he 
was initially treated for hypertension in 1992, shortly after 
his separation from military service in 1991.  With there 
being no notation of "hypertension" on enlistment and no 
diagnosis of or treatment for hypertension during service (as 
noted above, service records note "rule out hypertension" 
and borderline hypertension secondary to mild obesity), there 
is insufficient evidence to rebut the presumption of 
soundness.

Because the presumption of soundness has not been rebutted, 
the claim becomes one of service connection, without 
consideration of aggravation of a preexisting condition.  See 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In this 
regard, the Veteran has a current diagnosis of hypertension, 
but there is no medical evidence that shows that he was 
diagnosed with this disorder to a 10 percent degree within 
one year of service discharge.  The earliest evidence of 
record showing a diagnosis of hypertension is a December 1993 
VA treatment report, nearly two years after discharge from 
military service.  

However, the October 2008 VA examination report reflects 
extensive review of the Veteran's claims file, to include 
elevated blood pressure readings in service and after 
discharge, and provides an opinion in support of the 
Veteran's claim.  Specifically, this examination report notes 
that, on his initial VA examination of July 1991, the Veteran 
had borderline blood pressure readings of 134/90, 136/90, and 
138/09 and concludes that, by today's criteria, this meets 
the diagnosis of hypertension.  Accordingly, on review of the 
claims file and the service medical records, the examiner 
concluded "it is at least as likely as not that his [the 
Veteran's] current hypertension is related to his elevated 
blood pressure readings and diagnosis of borderline 
hypertension in service.  This is further supported by 
borderline readings on his initial C&P [compensation and 
pension] examination which by today's criteria would be 
sufficient to make the diagnosis of hypertension."

From the information supplied above, it is apparent that the 
VA examiner concludes that the Veteran's hypertension had it 
initial clinical onset in service.  This evidence is not in 
controversy and appears to be based on correct facts.  
Because no competent medical authority has controverted this 
favorable medical opinion, the persuasive value of this 
evidence need not be analyzed further.

After considering all the evidence of record, including the 
Veteran's hearing testimony, the Board finds that the 
evidence favors the claim.  Considering the reasonable-doubt 
doctrine, all three elements of a service connection claim 
have been satisfied, and the claim for service connection for 
hypertension is granted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of neck injury is denied.

Service connection for hypertension is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


